 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUBEN RODRIGUEZ BERNAL,                           No. 2:16-cv-2511 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17          The court has reviewed defendant Weeks’ response (ECF No. 43) to the Order to Show

18   Cause (ECF No. 42). The OSC addressed defendant’s failure to file a privilege log as previously

19   directed by the court in relation to a discovery dispute. See ECF No. 39 (Order on Plaintiff’s

20   Motion to Compel). Because the discovery at issue has been produced to plaintiff, see ECF No.

21   43, the OSC will be discharged as moot.

22          However, the court notes that the response to the OSC stated incorrectly that defendant

23   had been ordered to “prepare and submit a privilege log, ‘if applicable,’” and went on to explain

24   that “because the documents were being produced, counsel assumed that no privilege [log] was

25   necessary, and therefore, none was prepared.” ECF No. 43 at 1 (citing ECF No. 39 at 13:1-2), 2.

26   Defendant had not been ordered to “prepare and submit a privilege log. . . if applicable.” Rather,

27   defendant was expressly ordered to “file his privilege log and, if applicable, a supplemental

28   response asserting the official information privilege and any affidavits required to support the
                                                       1
 1   privilege asserted.” ECF No. 39 at 13:2-4. Defendant had affirmatively represented that a
 2   privilege log had been prepared and provided to plaintiff. See ECF No. 20 at 8:27-28, 9:11-12,
 3   9:26, 10:8-9 (defendant’s Responses to plaintiff’s Requests for Production, referencing “attached
 4   privilege log”). Because that privilege log had not been provided to the court, and the assertions
 5   of privilege appeared pertinent to the discovery dispute, the undersigned unambiguously ordered
 6   that it be filed for review. See ECF No. 39 at 6-8, 13:1-4.
 7          Counsel’s most recent statement that no log was prepared because none was deemed
 8   necessary, is inconsistent with the previous representation that a privilege log had in fact been
 9   prepared. Because the underlying dispute is moot, the court will not require further clarification.
10   However, counsel is cautioned that the discrepancy noted here suggests either a lack of care or a
11   lack of candor, neither of which is acceptable.
12          In conclusion, IT IS HEREBY ORDERED that the Order to Show Cause, ECF No. 42, is
13   DISCHARGED.
14   DATED: November 26, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
